Case 1:19-cv-01410-ELH Document 92-4 Filed 08/27/20 Page 1 of 2

Page 22 of 23 Green v. AMF Bowling CED No.13726.1

Engineer's Curriculum Vitae

TECHNOLOGIES INC BRIAN L. MILLS, P.E.

SCIENCE EXPLAINED Mechanical Engineer

Academic Background
M.S., Engineering Management, Walden University, 2008
B.S., Mechanical Engineering, West Virginia University, 1995

Registrations
Registered Professional Engineer, State of Maryland, License No. 28412

Qualifications

Certified Counterbalance Forklift Operator, April 2019

Certified Amusement Ride Safety Inspector, Certificate No. CN-3727, March 2018

OSHA 30, General Industry, OSHA Training Institute, August 22, 2012

Certified Training Instructor, Aerial Work Platforms and Rough-Terrain Forklifts, March 2013
CXLT Certification, Certificate No. 1306484, EXCEL Tribometers, LLC, June 2013

Professional Work History

Mechanical Engineer, CED Technologies Inc., 2012 — Present

Adjunct Professor, Anne Arundel Community College, Arnold, MD, 2015 - Present
Engineering Program Manager, Syntonics, LLC, Columbia, MD, 2011 - 2012

General Engineering Manager, Spectrum Microwave, Delmar, DE, 2009 - 2010

Adjunct Professor, University of Maryland Eastern Shore, Princess Anne, MD, 2009 - 2010
Adjunct Professor, Wor-Wic College, Salisbury, MD, 2009 - 2010

Manufacturing Engineering Supervisor, K & L Microwave, Salisbury, MD, 2000 - 2009
Lean Operations Manager, Rexam Beverage Can, Monmonth Junction, NJ, 1999 - 2000
Product Engineer, Siemens-Westinghouse Corp. Power Generation Business Unit, Winston
Salem, NC and Orlando, FL, 1995 - 1999

Professional Societies
American Society of Mechanical Engineers (ASME)

Areas of Expertise

Mechanical Engineering Human Factors

Manufacturing Consumer Products and Appliances
Machinery Analysis, Interlocks and Guarding Mechanical Systems Design and Analysis
Mechanical Power Transmission Natural and Propane Gas Systems

Accident Reconstruction OSHA / Workplace Safety

Aerial Work Platform, Forklift, Skid-Steer Slip, Trip and Fall

Plumbing Components / Piping Systems Elevators and Escalators

Recreational Products Lean Manufacturing Continuous Improvement
Amusement Park Rides

CED TECHNOLOGIES, INC.
Case 1:19-cv-01410-ELH Document 92-4 Filed 08/27/20 Page 2 of 2

Page 23 of 23 Green v. AMF Bowling CED No.13726.1
GED CURRICULUM VITAE
oon re BRIAN L. MILLS, P.E.

SCIENCE EXPLAINED Mechanical Engineer
Publications

“Improving high variable-low volume operations: an exploration into the lean product
development”, International Journal of Technology Management, 2012, Vol. 57, No. 1/2/3, pp.
49-70, Hassan Qudrat-Ullah, Baek Seo Seong, Brian L. Mills

Professional Education

Fundamentals of Lighting Course Certificate of Completion, I/]umination Engineering Society
(IESNA), December 3, 2018

Certified Amusement Ride Safety Inspector, NAARSO Certification No. CN-3727, National
Association of Amusement Ride Safety Officials, March 16, 2018

Elevator and Escalator Combo Course, American Society of Mechanical Engineers, September
2014

Train-The-Trainer, JLG Ground Support Training, JLG Industries, Inc., March 14, 2013

JLG Rough-Terrain Forklift Safety Course, March 2013

JLG Aerial Work Platform Safety Course, March 2013

Single and Extension Ladder Safety, American Ladder Safety Institute, February 2013
Documenting the Event, CFI Trainer.Net, January 2013

Ladder Safety, Werner Ladder, January 2013

CED TECHNOLOGIES, INC.
